Citation Nr: 1135573	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-33 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine.  Jurisdiction over the appeal currently resides with the RO in Detroit, Michigan.  In August 2011, the Veteran testified at a video hearing before the undersigned.  

The claim of service connection for type 2 diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that the Veteran's current skin disorder is related to a disease or injury in service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess, supra, the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds there is no issue as to providing an appropriate application form or completeness of the application.  

Next, the Board finds that written notices provided in June 2007 and August 2007, prior to the October 2007 rating decision, along with the written notice provided in September 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a) in accordance with the Court's holding in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the October 2007 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the October 2010 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the Veteran was not provided with adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records including the Veteran's service treatment records and service personnel records as well as his post-service records from Dr. Stanley Robinson. 

In this regard, in October 2009 the Veteran notified the RO, that while he started receiving treatment from Dr. Robinson shortly after his 1974 separation from military service, none of his pre-1976 records were still available because they had been destroyed.  Similarly, while the record does not include any VA treatment records, the Veteran testified at his August 2011 personal hearing that he did not receive any VA treatment.  Therefore, the Board finds that a remand is not required to attempt to locate any outstanding records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Board also finds the September 2007 VA examination is adequate to adjudicate the claim because, after a review of the record on appeal and an examination of the claimant, the examiner provided the needed medical opinion as to the diagnosis and origin of the Veteran's current skin disorder.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Moreover, the Board finds that adjudication of the current claim may go forward without undertaking the M21-MR, Part IV, Subpart ii, Ch. 2, Section C (June 20, 2008) development ordered below regarding trying to confirm the Veteran's exposure to herbicides while serving at Nakhon Phanom Royal Thai Air Force Base from 1972 to 1973 because the September 2007 VA examiner provided the needed medical opinion after conceding that the claimant had herbicide exposure while serving in Thailand in the 1970's.   The Board will make this favorable concession with respect to his claim for a skin disorder, for argument purposes.  Despite this concession, this claim still fails, as will be discussed, below.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his skin disorder was caused by his exposure to herbicides working in a building on the perimeter of Nakhon Phanom Royal Thai Air Force Base from 1972 to 1973 as a communications technician with the Air Force.  He also claims that his skin disorder was caused by his exposure to herbicides which blew over from the Republic of Vietnam and Laos because his base was so close to the border.  The Veteran also contends that his skin disorder was caused by his exposure to herbicides by traveling in an aircraft that was used to transport men that had been killed in action while in the Republic of Vietnam.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As an initial matter, the Board finds that the Veteran is both competent and credible to report on the fact that he had problems with dry, red, and itchy skin while on active duty and since then because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, service treatment records, including the February 1974 separation examination, are generally negative for complaints, diagnoses, or treatment for symptoms of and/or a diagnosis of a skin disorder.  In fact, at the February 1974 separation examination, it was opined that his skin was normal and he had no current symptoms from his 1972 allergic dermatitis.  It is pointed out that the Veteran was treated on one occasion, in December 1972, for allergic dermatitis. Again, this skin problem was described as  resolved by the time of his separation from active duty. Accordingly, entitlement to service connection for a skin disorder based on in-service incurrence must be denied despite the one time problem with allergic dermatitis in 1972.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.307.  

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1974 and the first complaints and/or treatment for a skin disorder in 2004 (diagnosed as dry hands in a January 2005 private treatment record and hyperpigmentation dermatitis at the September 2007 VA examination), to be compelling evidence against finding continuity.  Put another way, the 30 year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with dry, red, and itchy skin since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he sees like the presence of dry and red skin.  However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the appellant has had his current skin disorder since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the service and post-service medical records including the February 1974 separation examination.  The Board also finds it significant that, while the record contains medical records dating back to 1976, the record does not show complaints about a skin disorder until 2004.  If he did have a problem with a skin disorder since his 1974 separation from military service, it would appear only logical that these earlier post-service records would document such a disorder as they document a variety of other ailments.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for three decades following his separation from active duty, than the Veteran's and his representative's claims which are incredible.  Therefore, entitlement to service connection for a skin disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between any of the Veteran's current skin disorder and an established injury, disease, or event of service origin including his claimed herbicide exposure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the September 2007 VA examiner, after review of the record on appeal, an examination of the claimant, and after apparently conceding that the Veteran had herbicide exposure while serving in Thailand in the 1970's, opined that his current hyperpigmentation dermatitis was not due to his military service, including in-service allergic dermatitis, because he did not have hyperpigmentation dermatitis while on active duty and his hyperpigmentation dermatitis started after service.  

As to the Veteran's and his representative's assertions that the claimant's skin disorder was caused by his military service to include exposure to herbicides, the Board finds that while symptoms of a skin disorder are observable by a lay person, the diagnosis of a chronic disease process of the skin may not be made by a lay person because special medical training is required to diagnose it.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board finds that the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his skin disorder was caused by service are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service connection for a skin disorder is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to service connection under the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the record does not show that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, the Board finds that the Veteran does not meet the threshold criteria to qualify for the presumptions found at 38 C.F.R. § 3.309(e).  Moreover, even if he did meet the threshold criteria, the Board finds that entitlement to service connection for a skin disorder on a presumptive basis must be denied because the list of diseases associated with exposure to certain herbicide agents does not include his skin disorder (i.e., hyperpigmentation dermatitis).  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a skin disorder on direct and presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a skin disorder is denied.


REMAND

As to the claim of service connection for type 2 diabetes mellitus, the Veteran claims that it was caused by his exposure to herbicides working in a building on the perimeter of Nakhon Phanom Royal Thai Air Force Base from 1972 to 1973 as a communications technician with the Air Force.  He also claims that his type 2 diabetes mellitus was caused by his exposure to herbicides which blew over from the Republic of Vietnam and Laos because his base was so close to the border.  The Veteran also claims that his type 2 diabetes mellitus was caused by his exposure to herbicides traveling in an aircraft that was used to transport men that had been killed in action while in the Republic of Vietnam.  

Tellingly, the Veteran's available service personnel records show that his occupational specialty was telephone repairman and he served with the 1987th Communication Squadron at Nakhon Phanom Royal Thai Air Force Base from August 1972 to August 1973.  Moreover, documentation received from the Department of Defense confirms that from April 1964 to September 1964 "tactical herbicides" were used in the Prainburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Prainburi, Thailand.  Additionally, historical records show that the Nakhon Phanom Royal Thai Air Force Base was located on Prainburi Military Reservation.  In addition, documentation received from Department of Defense also confirms that in the 1960's and 1970's herbicides were used at Air Force Bases in Thailand to keep plant growth down around the perimeter and the airfields.  Historical documents also show that Nakhon Phanom Royal Thai Air Force Base was just 75 miles from North Vietnam, somewhat north of Vietnam's De-Militarized Zone (DMZ) at the 17th parallel and 230-miles from Hanoi.  The record also shows that the Veteran has carried a diagnosis of type 2 diabetes mellitus since at least 2004.  

Given the above factual and medical history, the Board finds that a remand is required to obtain the Veteran's complete service personnel records (as opposed to the partial record found in the claims file) as well as to contact the U.S. Army and Joint Services Records Research Center (JSRRC) in order to obtain more detailed information about the use of "tactical herbicides" and "non-tactical herbicides" at Nakhon Phanom Royal Thai Air Force Base from August 1972 to August 1973.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Also see November 21, 2008, letter from former deputy Secretary Mansfield to Senator Akaka (SVAC Chairman) (noting that the Department of Defense acknowledged that it had used herbicide around the perimeter of airbases in Thailand to provide clear fields of fire to secure the base); M21-MR, Part IV, Subpart ii, Ch. 2, Section C (June 20, 2008).

After undertaking the above development, the Board finds that the Veteran should also be provided with a VA examination to ascertain the origin of his type 2 diabetes mellitus.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that a claimant is not precluded from establishing service connection with proof of direct causation). 

While the appeal is in remand status, any outstanding treatment records from all identified sources, should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining all needed authorizations from the Veteran, should obtain and associate with the record any outstanding treatment records from all identified sources.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the claims file the Veteran's complete service personnel records.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability must be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

3.  The RO/AMC should attempt to verify if the Veteran's base was one of those bases in Thailand that used herbicide around its perimeter, as well as the nature of the herbicides it used (i.e., tactical or non-tactical) by contacting the JSRRC and following the guidelines found at M21-MR, Part IV, Subpart ii, Chapter 2, Section C.  If sufficient information cannot be obtained to meet JSRRC guidelines, the RO/AMC should produce a formal memorandum for the file documenting efforts to obtain this information. All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability must be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

4.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a VA examination by an endocrinologist.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

Is it at least as likely as not that the Veteran's current type 2 diabetes mellitus was caused by his military service including his alleged exposure to herbicides?

Note 1:  In providing an answer to the above question, the examiner should specifically take into account the fact that the Department of Defense has confirmed that from April 1964 to September 1964 "tactical herbicides" were used in and around Phanom Royal Thai Air Force Base; that the Department of Defense has confirmed that in the 1960's and 1970's "non tactical herbicides" were used at Air Force Bases in Thailand to keep plant growth down around the perimeter and the airfields; and historic records show that Phanom Royal Thai Air Force Base was just 75 miles from North Vietnam, somewhat north of Vietnam's DMZ at the 17th parallel and 230-miles from Hanoi.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 3:  The examiner must provide a complete rational for the opinion and should support the opinion by citation to evidence found in the claims file as well as by citation to controlling medical literature.

5.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


